

113 S706 ES: Transnational Drug Trafficking Act of 2013
U.S. Senate

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



113th CONGRESS2nd SessionS. 706IN THE SENATE OF THE UNITED STATESAN ACTTo provide the Department of Justice with additional
		  tools to target extraterritorial drug trafficking activity, and for other
		  purposes.1.Short
			 titleThis Act may be cited as
			 the Transnational Drug Trafficking Act
			 of 2013.2.Possession,
			 manufacture or distribution for purposes of unlawful importationsSection 1009 of the Controlled Substances
			 Import and Export Act (21 U.S.C. 959) is amended—(1)by redesignating subsections (b) and (c) as
			 subsections (c) and (d), respectively; and(2)in subsection (a), by striking It
			 shall and all that follows and inserting the following: “It shall be
			 unlawful for any person to manufacture or distribute a controlled
			 substance in
			 schedule I or II or flunitrazepam or a listed chemical intending, knowing,
			 or
			 having reasonable cause to believe that such substance or chemical will be
			 unlawfully imported into the United States or into waters within a
			 distance of
			 12 miles of the coast of the United States.(b)It shall be unlawful for any person to
				manufacture or distribute a listed chemical—(1)intending or knowing that the listed
				chemical will be used to manufacture a controlled substance; and(2)intending, knowing, or having reasonable
				cause to believe that the controlled substance will be unlawfully
			 imported into
				the United
				States..3.Trafficking in
			 counterfeit goods or servicesChapter 113 of title 18, United States Code,
			 is amended—(1)in section
			 2318(b)(2), by striking section 2320(e) and inserting
			 section 2320(f); and(2)in section
			 2320—(A)in subsection
			 (a), by striking paragraph (4) and inserting the following:(4)traffics in a
				drug and knowingly uses a counterfeit mark on or in connection with
			 such
				drug,; (B)in subsection
			 (b)(3), in the matter preceding subparagraph (A), by striking
			 counterfeit drug and inserting drug that uses a
			 counterfeit mark on or in connection with the drug; and(C)in subsection
			 (f), by striking paragraph (6) and inserting the following:(6)the term
				drug means a drug, as defined in section 201 of the Federal Food,
				Drug, and Cosmetic Act (21 U.S.C.
				321)..Passed the Senate December 15, 2014.Secretary